DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 13.   (Cancelled)
This amendment is necessitated in order to place the application in condition for allowance, all other claims being in condition for allowance and claim 13 being drawn to a non-elected invention in the Applicant’s election without traverse of 06/10/2022 and not being eligible for rejoinder.  See below discussion for further details. 

Election/Restrictions
Claims 1 and 3-5, having been elected without traverse in the applicant’s response of 06/10/2022, have been considered and are allowable. The restriction requirement based upon unity of invention and election of species, as set forth in the Office action mailed on 04/18/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of invention groups I-IV and species A1 and A2 is withdrawn.  Claims 2 and 6-12, directed to non-elected inventions (Groups I, II, and III) and species (A1, A2) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 13, directed to a non-elected invention (Group IV, a method of handling an annular casing of a turbomachine) remains withdrawn from consideration because claim 13 does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 13 directed to invention Group IV non-elected without traverse.  Accordingly, claim 13 been cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one attachment element” in claim 1.
Specifically, the limitation “at least one attachment element” in claim 1 invokes 35 U.S.C. 112(f) since,
the term “element” is a non-structural generic placeholder, having no specific structural meaning, which would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function, since a “element”, without further structural description, may be of any structural form, of any material, or may perform any acts,
this term is modified by the functional language “attachment”, which expresses the intended use of the “element”, thereby setting forth the “element” in terms of the function it performs rather than the specific structure, material, or acts that perform the function, and
this term is not modified by sufficient structure, material, or acts for achieving the specified function within the claims, since the remaining language of claims 1 and 13 merely presents that the “element” is configured for suspending the annular casing, which represent an intended use of the structure rather than sufficient structure, material, or acts for achieving the specified function within the claims .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specifically, the limitation “at least one attachment element” in claim 1 is interpreted to cover an orifice (see specification, pg. 6, ln 19-27), which is described in the specification as performing the claimed function, and equivalents thereof.

Allowable Subject Matter
Claim(s) 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitation “a clamp for locking the coupling part to the annular casing, wherein the clamp is positioned on the coupling part and comprises two jaws, the clamp being movable from an open position configured to disengage from one of said orifices a pin supported by the annular casing, to a closed position configured to engage and immobilize the pin in the one of said orifices” in lines 5-12, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
The Examiner has cited the most relevant prior art found to the claimed invention, however to the Examiner’s best knowledge, no reference in the relevant fields of prior art (turbomachine casing mounting and suspension) discloses all of the limitations of claim 1, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 1 to be obvious.  Of the cited relevant art, Sadil (U.S. Pat. No. 5,435,124) discloses a removable support interface (see Fig. 3) for an annular casing (24) of a turbomachine, comprising: a coupling part (70) configured to be mounted on the annular casing (see Fig. 2 and Col. 4, ln 46-50) and comprising orifices (holes through which pins (bolts) 72 pass) and a clamp (120) which may be positioned to engage the coupling part for locking the coupling part to the annular casing (see Fig. 3 and Col. 5, ln 6 – Col. 6, ln 18; here the clamp comprises two jaws (130 and 198) which engage the wedge-shaped ends of the coupling part, locking the clamp in place on the coupling part and covering the pins, and thereby preventing the pins from being removed from the orifices, thereby locking the coupling part to the casing), the clamp comprising two jaws (130 and 198), and the clamp being movable from an open position configured to disengage from one of said orifices a pin (bolt 72) supported by the annular casing (see Fig. 3 and Col. 5, ln 6 – Col. 6, ln 18), to a closed position configured to engage and immobilize the pin (covers the pin at its head, thereby preventing it from moving out of the orifice, see Fig. 3 Col. 5, ln 6 – Col. 6, ln 18) in the one of said orifices, however Sadil fails to disclose at least one attachment element configured for suspending the annular casing, since the mounting configuration of Sadil is intended for use in temporarily mounting equipment to the casing, rather than suspending the casing (Col. 6, ln 19-24).  Further it would not likely have been obvious to one of ordinary skill in the art to use this temporary mounting scheme within an apparatus for suspending the full weight of a turbomachine casing, such as is disclosed in Dubois (U.S. Pat. No. 10,697,327).  
Other relevant art includes Ross (U.S. Pat. No. 2,825,477) which discloses an apparatus with an attachment element (assembly of 31-37) for suspending the full weight of a turbomachine casing, including a coupling plate (31) and a clamp (37) provided thereon.  This clamp comprises two jaws (70 and 67, see Fig. 6 and Col. 5, ln 13-37) for engaging a pin (trunnion 65) supported by the annular casing, however the only orifice in the coupling plate of Ross with which the pin is engaged is the orifice created by the clamp when closed, and further while the clamp of Ross does engage the pin when the two jaws are closed, it does not immobilize the pin.  It is clear from Fig. 1-6 and Col. 5, ln 13-27 that the clamp is configured to support the trunnions and prevent movement in a vertical or lateral direction within the plane of the jaws of the clamp, but not to prevent rotation or movement in-and-out of the plane of the clamp jaws.  While references such as ReddyAsani (U.S. Pat. Pub. No. 2017/0350278 A1) may disclose an attachment structure (12) for suspending a turbomachine casing, comprising a coupling plate (22) which include an orifice (24) for supporting a trunnion (20) of a turbomachine casing (see Fig. 2-4 and [0014-0015]), it would not have been obvious to one of ordinary skill in the art to modify such a reference to include the clamp taught by Ross, since the clamp of Ross performs essentially the same function as is already provided by the structure of ReddyAsani, making additional structures unnecessary.  
None of these references disclose all of the limitations of claim 1, and to the Examiner’s best knowledge, it would not have been obvious to one of ordinary skill in the art to modify these references to arrive at the subject matter claimed.  It is thus concluded that, due to the limitation designated above, the claim language of claim 1 and all dependent claims is patentably distinct over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               


/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745